Name: Commission Regulation (EEC) No 3163/88 of 14 October 1988 amending Regulation (EEC) No 1787/87 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 282/14 Official Journal of the European Communities 15. 10 . 88 COMMISSION REGULATION (EEC) No 3163/88 of 14 October 1988 amending Regulation (EEC) No 1787/87 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef 2226/78 (*), as last amended by Regulation (EEC) No 797/88 (*), the buying-in prices should be replaced, on the basis of the data and prices available to the Commission, according to the Annex to this Regulation, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 1787/87 (3), as last amended by Regulation (EEC) No 3024/88 (4), introduced the buying-in of beef in respect of certain Member States or regions thereof and quality groups, and fixed the buying-in prices in the beef sector ; Whereas, pursuant to the abovementioned Article 6a (4) and to Article 3 (2) of Commission Regulation (EEC) No Article 1 Annex II to amended Regulation (EEC) No 1787/87 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 24 October 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6. 1968, p. 24. $ OJ No L 198, 26. 7. 1988, p. 24. 0 OJ No L 168, 27. 6. 1987, p. 22. 0 OJ No L 271 , 1 . 10 . 1988, p. 60. 0 OJ No L 261 , 26. 9 . 1978, p. 5. (^ OJ No L 81 , 26. 3 . 1988, p. 43. 15. 10 . 88 Official Journal of the European Communities No L 282/15 ANNEX , 'ANNEX II Buying-in price in ECU per 100 kg carcase weight Quality (category and class) Equivalent carcase price Forequarter price straight cut (') pistola cut (2) AU2 298,573 238,858 223,930 AU3 294,471 235,577 220,853 AR2 294,685 235,748 221,014 AR3 290,463 232,370 217,847 A02 281,878 225,502 211,409 A03 277,594 222,075 208,196 CU2 305,030 244,024 228,773 CU3 300,840 240,672 225,630 CU4 292,460 233,968 219,345 . CR3 294,482 235,586 220,862 CR4 285,922 228,738 214,442 C03 276,625 221,300 207,469 (') Conversion coefficient 0,80. (2) Conversion coefficient 0,75.'